Exhibit Letter to Shareholders OVERVIEW In 2007, we recorded our highest ever cash flow from operations of $1.9 billion or $3.11 per share. This represented only a slight increase over 2006 given the special gains we recorded that year but is more than double our results in 2005. This cash flow growth was due to increased assets under management, solid performance from most of our operations, and some realization items. Net income was approximately $800 million and while not as relevant a measure for our business because it includes depreciation, was nonetheless one of the highest in the company’s history. Higher cash flows and increased assets under management translated into an increase in the intrinsic value of our business overall, with a few notable but thankfully small exceptions. Our share price in the market increased by 11% over the year.
